DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/5/2021 has been entered. Claim 1 is currently amended.  Claims 5-8 and 13-16 have been cancelled.  Claims 17-24 are newly added.  Claims 1-4, 9-12 and 17-24 are pending with claims 3-4 and 11-12 withdrawn previously.  Claims 1-4, 9-12 and 17-24 are under examination in this office action.
The affidavit under 37 CFR 1.132 filed 11/5/2021 is sufficient to overcome the rejection of claims 1-2, 5-6, 9-10 and 13-14 based upon 35 USC 103.

Response to Arguments
Applicant's argument, see page 7-17, filed on 11/5/2021, with respect to 103 rejection has been fully considered and is persuasive.  The 103 rejections are withdrawn.

Election/Restrictions
Claims 1-2 and 9-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4 and 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 6/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 9-12 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 directs to a steel plate with recited chemical composition, microstructure, separation index, tensile strength, Charpy impact absorbed energy, and percent ductile fracture.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Tamehiro et al (US5755895A). Tamehiro teaches a steel material having overlapping chemical composition and tensile strength.  However, based on applicant’s persuasive arguments, it is determined that Tamehiro does not teach or suggest the same manufacturing process and therefore does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 9-12 and 17-24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734